This case arose upon exceptions to the order of the chancellor granting an injunction. When it was called, counsel for defendants moved to dismiss the writ of error because service of a paper purporting to be the bill of exceptions was made on them before it had been certified by the judge. An inspection of this document revealed the fact that service was made on July 24th, 1875, and the certificate on July 26th of the same year. Whereupon the court sustained the motion and dismissed the case.
On the next day, counsel for plaintiff in error stated that there was still time within which to perfect service, and asked leave to withdraw the bill of exceptions for this purpose. This was allowed by the court without prejudice to the rights of the defendants. The bill of exceptions was accordingly withdrawn, was served on. August 5th, 1875, and refiled on August 6th, 1875, in the clerk’s office of this court. It was neither refiled in the clerk’s office of the superior court, nor recertified by such officer. The case was again set for trial on the docket of this court. When reached, a motion to dismiss was, made on the ground that there was no record here certified under the bill of exceptions then before the court. It was replied that the record which had been forwarded in the first instance was here. The court dismissed the case enunciating the principles set forth in the above head-notes.